DETAILED ACTION
Claims 1-11, 13-19 and 21-31 are under current consideration.
It is noted here that new art was find over the claims; see below for art rejections.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The Office suggests, if appropriate, to amend steps b and c to indicate that the bacteria was taken from step a following treatment with a transforming phage.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a detection method using a recombinant phage comprising a gene encoding for a detectable enzyme, does not reasonably provide enablement for a marker gene encoding a non-coding ribonucleic acid that is heterologous to humans, the bacterial species and the transforming phage in view of the rejected claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Wands factors.
	Nature of the invention. The claims are directed to a method of simultaneously identifying a bacterial species and determining a susceptibility of the bacterial species to a test antimicrobial agent; see claim 1.
	Scope of the invention. The claims are broad in view of the species of the phage or bacteria and specific markers for a hydrolytic enzyme or non-coding RNA. Note that the claims require that the markers are heterologous to humans, the bacterial species and transforming phage. The claims do not provide any specific structures for a non-coding RNA. See claims 24 and 25 which merely define the ncRNA via function and not structure.
	State of the prior art. The prior art shows that phage detection of a specific bacteria via a hydrolytic enzyme is well-described as well as the RNA HDA technique; see the 103 rejection below citing at least Alcaine and Hong.
	Working examples. For claims 24-31, there are none. 
	Guidance in the specification. The specification provides no specific guidance for claims 24-31. The guidance is nebulously expressed in the specification.
	Predictability of the art. In view of the teachings of the specification and the prior art, one of ordinary skill in the art would not be able to predict if a non-coding RNA of any sequence, heterologous to humans, the bacterial species and transforming phage, would successfully lead to the detection of a bacterial species and/or determining a susceptibility of the bacterial species to a test antimicrobial agent wherein the nc-RNA is self-splicing, using a quenched probe, etc.
Amount of experimentation necessary. Much undue experimentation would be necessary to determine which self-splicing ncRNA would be successfully incorporated in the phage genome and at which genomic location of the phage would allow for such an insertion, leading to successful detection of a bacterial species. Separately, one of ordinary skill in the art would have to determine the effects of a self-splicing RNA and which quenched probes would be operable or not. This work is left for others to determine to practice the method.
	Given the discussion above, it would require undue experimentation for the ordinary artisan to perform the full scope of the method as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Alcaine et al. (Analyst, 2015-see form 892), Talbert et al. (Bioengineered, 2016-see attached form 892), Strambini (Biophys. J., 1987-see attached form 892) and Franciskovich (US 2010/0267044-see attached form 892).
The claims are directed to (in part): a method for simultaneously identifying a bacterial species and determining a susceptibility of the bacterial species; see claim 1 for method steps a-d.
Alcaine describes a genetically engineered bacteriophage T7, which targets E. coli, to carry and overexpress the alkaline phosphatase gene, phoA, for bacterial detection using commercially available colorimetric and chemilumiscent methods; see abstract and instant claims 1(a)(i), 5-8 and 13, in part. The author also teaches using the phage-based probe for antibiotic resistance testing; see abstract. See Figure 1, p.7630 and Figure 3, p. 7632 for depicting the addition of T7phoA to a sample and if viable E. coli are present in the sample, phage infection, replication and alkaline phosphatase overexpression occurs wherein the alkaline phosphatase reporter can be detected using a variety of substrates, including Lumigen APS-5; see instant claim 1(b) and claims 2 and 14. Also see Figure 5, p. 7634 depicting the detection of antibiotic phoA; see claim 1(c). See p. 7633, col. 2 for providing the following recitations: “If a bacterial isolate were resistant to a given antibiotic it should grow in broth with and without antibiotic. If we add T7phoA, we should see phage infection, phage replication, and the production of our alkaline phosphatase reporter in both treatments. If the bacterial isolate were sensitive to a given antibiotic there will be bacterial death in the broth containing the antibiotic, resulting in no phage replication, and no alkaline phosphatase production. We should see therefore see a difference in alkaline phosphatase signal between the treatments.” The teachings meet the claim limitations of instant claims 3 and 4. The author describes using colorimetric and chemiluminescent methods to determine T7-mediated alkaline phosphatase activity; see p. 7630, col. 1, p. 7631, col. 2 and p. 7632, col. 2 and instant claim 17. See Figure 2, p. 7631 for depicting the DNA construct comprising phoA; note that construct comprises non-coding sequence, including a promoter and ribosome binding site.
Alcaine (2015) does not explicitly teach that the gene encoding a marker is heterologous to humans, the bacterial species and the transforming phage (see instant claim 1(a)); the phages as set forth by claims 9 and 10; that the gene is of fungal, plant or insect origin (claim 11); the limitations of claims 15-17; wherein the F is a fluorophore and detection occurs via a fluorometric reading (claim 18); and, wherein the substrate is a polypeptide and is specific to a protease as the hydrolytic enzyme (claim 19). Note that the limitations of claims 14-18 are considered inherent limitations in reactions using a chromogen or fluorophore.

Strambini is generally cited for teaching the quenching of alkaline phosphatase phosphorescence; see whole document and instant claims 15 and 16. 
Franciskovich is cited for teaching that both the lambda and M13 bacteriophages may be engineered to comprise a reporter gene; see para. 42. Also see para. 44 listing different indicator enzymes, including lipases, esterases and peptidases; see claims 13 and 19.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use different enzymes in the method described by Alcaine, including using a gene encoding a marker that is heterologous to humans, the bacterial species and the transforming phage, such as a luciferase of insect origin, requiring detection of 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use different engineered bacteriophages, such as lambda or M13, in the detection assay taught by Alcaine. One would have been motivated to do so for the advantage detecting different bacterial species in a sample.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, commonly used and successfully demonstrated. For example, the use of different enzymes as markers are known, including luciferase, use of a bacteriophage for bacterial detection is taught in the prior art, lambda and M13 are well-characterized bacteriophages, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcaine et al. (Analyst, 2015-see attached form 892), Talbert et al. (Bioengineered, 2016-see attached form 892), Strambini (Biophys. J., 1987-see attached form 892) and Franciskovich (US 2010/0267044-see attached form 892) as applied to claims 1-11 and 13-19 above, and further in view of Koeris (US2015/0004595-see attached form 892) and Hong (US Patent 7662594-see attached form 892).
Claims 21 and 22 are further directed to (in part): wherein analyzing a culture to determine a level of non-coding RNA comprises amplifying the non-coding by way of RT-HDA.

Koeris describes a phage-based bacterial detection assay wherein the phage comprises a heterologous nucleic acid sequence encoding for a marker; see whole document, including abstract. See para. 78+ and 179+ which describe a heterologous nucleic acid sequence comprising a promoter sequence and amplifying heterologous marker nucleic acid sequences introduced into target microbes infected with recombinant phage. 
Hong is cited for teaching helicase-dependent amplification of RNA; see whole document. Hong teaches that the amplification can be performed isothermally; see abstract.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use RNA helicase-dependent amplification of the heterologous nucleic acid sequence encoding for a marker in the method taught by Alcaine, Talbert, Strambini and Franciskovich. One would have been motivated to do so to determine if the nucleic acid construct, comprising a promoter and rbs, taught by Alcaine can be detected in the bacterial species following treatment by recombinant phage.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, commonly used, and successfully demonstrated by the prior art; for example, bacterial detection via recombinant phage, RNA helicase-dependent amplification, etc.
prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/860506 (2018/0187237). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of detecting a bacterial species using a sample in combination with a recombinant bacteriophage comprising a gene which encodes a heterologous marker in the presence or absence of an antimicrobial agent. While the claims of the ‘506 are directed to detecting a plurality of bacterial species via the use of a plurality of different phages/markers, this would have been obvious for one of ordinary skill in the art to do to simultaneously detect different bacterial species in a sample via different markers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.